Citation Nr: 1713531	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	State of South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1987 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss and tinnitus disabilities. 


FINDINGS OF FACT

1.  An in-service audiogram shows that the Veteran was exposed acoustic trauma during active service.

2.  The Veteran does not have a right ear hearing loss disability for VA purposes.

3.  The weight of the evidence demonstrates that the Veteran has a current left ear hearing loss disability for VA purposes, which had its onset during service. 

4.  The weight of the evidence demonstrates that the Veteran's current bilateral tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board's decision herein is a full grant of the benefits sought for left ear hearing loss and bilateral tinnitus; thus, no discussion is needed as to due process for those issues.

As to the right ear hearing loss claim, the Veteran was provided full notice of the requirements and procedures to substantiate his claim in a September 2012 letter, prior to the initial denial. 

The Veteran's record includes his Service Treatment Records (STRs), private treatment records, and lay evidence.  In addition the Veteran was afforded a hearing loss and tinnitus VA examination in November 2012.  The examiner conducted appropriate testing to determine whether there is a current hearing loss disability in either ear for VA purposes, which showed a left ear hearing loss disability, but not a right ear disability.  

Therefore, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Hearing loss and tinnitus are a "chronic disease" under 38 C.F.R. § 3.309 (a).  Where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309 (a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include hearing loss and tinnitus as organic diseases of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Entitlement to Service Connection for Right Ear Hearing Loss - Analysis 

The Veteran asserts that he has hearing loss disability in both ears that is related to acoustic trauma sustained in service.  He states that both he has hearing loss that began during service and that he has experienced it ever since.  

Initially, the threshold element for a service connection claim, a current disability, as defined by VA, must be met.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
However, review of a November 2012 VA hearing loss examination report and a July 2013 private ENT examination report demonstrates no current diagnosis of hearing loss in the right ear. 

The November 2012 VA examiner indicated that the Veteran had normal hearing sensitivity in the right ear.  In this regard, the audiogram shows pure tone thresholds from 500 to 4000 Hertz in the right ear of 30, 30 25, 25, and 25 decibels, respectively.  As there is not at least one pure tone threshold of 40 decibels or above in the right ear, a VA disability is not shown.  Moreover, although the pure tone threshold at the 500 and 1000 Hertz level was above 25 decibels, these are only two such elevated pure tone in the right ear; thus, the VA disability criteria were not met.  In addition, speech discrimination score, using the Maryland CNC word list as required to establish a VA disability, was 100 percent on the right ear; this also does not establish a right ear hearing loss disability.

A July 2013 private ENT examination report reflects mostly normal hearing on the right side with a speech discrimination score of 100 percent. 

The remaining evidence of record also does not demonstrate current right ear hearing loss disability, as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's right ear hearing loss has not met the threshold element to establish a current hearing loss "disability" in that ear, and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143 -44. 

Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
IV.  Service Connection Claims for Left Ear Hearing Loss and Bilateral Tinnitus - Analysis

The Veteran also asserts that he has hearing loss disability in the left ear, as well as tinnitus, that are related to acoustic trauma sustained in service.  

The record demonstrates that the Veteran has a current hearing loss disability in his left ear.  In this regard, the November 2012 VA audiogram shows pure tone thresholds from 500 to 4000 Hertz in the left ear of 65, 65, 60, 70, and 65 decibels, respectively.  As there was at least one pure tone threshold of 40 decibels or above in the left ear, a VA disability is shown.  In addition, speech discrimination score, using the Maryland CNC word list as required to establish a VA disability, was 56 percent on the left ear; this also establishes a left ear hearing loss disability.  

Furthermore, the Veteran's July 2013 private ENT examination also showed severe sensorineural hearing loss in the left ear with speech discrimination of 72 percent, as well as associated bilateral tinnitus. 

A current diagnosis of tinnitus is also reflected on the November 2012 VA examination report.  Indeed, tinnitus is a condition capable of lay diagnosis.  The Board finds the Veteran's report of bilateral tinnitus symptoms to be competent and credible; therefore, the Veteran's statements establish a current tinnitus disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

Given the current diagnoses of left ear hearing loss and bilateral tinnitus, the question then becomes whether the Veteran was exposed to acoustic trauma in service.  He asserts that he was exposed to loud noise from 155 Howitzer cannons.  He stated that he was subjected to cannon firing noise during his service in Panama at Operation Just Cause, which on one occasion caused him to lose hearing for a whole month.  In addition, he reported to his July 2013 ENT physician that he has a long history in the miliary and a longstanding history of exposure to gunfire, explosions and heavy artillery.  

His STRs do not show any hearing loss or tinnitus complaints, treatment, or diagnoses during his active service.  In addition, both enlistment and discharge examinations show normal hearing sensitivity, bilaterally.  However, an audiogram taken during service in January 1989 specifically indicates that the Veteran was "routinely exposed to hazardous noise" while attached to the 3rd Battalion 9th Infantry during regular duty in the Army.  Accordingly, notwithstanding his Military Occupational Specialty (MOS) as a food service specialist, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to cannon and artillery noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds the Veteran's statements with respect to such exposure to be credible.  

On the question of etiology, the November 2012 VA examiner determined that it is less likely that the Veteran's current hearing loss is related to service.  The examiner reasoned that the Veteran's MOS had a low probability of noise exposure.  The examiner also reasoned that the Veteran's hearing at service separation was normal.

To the contrary, the July 2013 ENT physician opined that the most likely etiology of the Veteran's hearing loss with associated bilateral tinnitus is his exposure to acoustic trauma during service. 

On review of all evidence, the Board finds that the weight of the evidence supports the claim.  First, the VA examiner based his unfavorable opinion on the Veteran's normal hearing at the time of discharge, which is impermissible.  Second, the examiner based his unfavorable opinion on the low likelihood that the Veteran had been exposed to hazardous noise during service; however, the examiner's finding that the Veteran's MOS subjected him to a low likelihood of exposure during service is contradicted by the Veteran's service audiogram reflecting routine noise exposure during active service.  Accordingly, to the extent that the November 2012 VA opinion misstates the Veteran's medical history, it is based upon an inaccurate factual premise and is of little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The VA opinion is therefore not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  

To the contrary however, the Board finds probative the July 2013 private ENT opinion that the Veteran's current hearing loss disability with associated tinnitus is related to exposure to loud noises during service.   The opinion is factually accurate, fully articulated, and provides sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, in consideration of the Veteran's current left ear hearing loss and tinnitus diagnoses, his in-service audiogram indicating he was routinely exposed to loud noise during active service, and the probative July 2013 private opinion relating his hearing loss with associated tinnitus to acoustic trauma during service, the weight of the evidence supports the claim.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his left ear hearing loss disability and bilateral tinnitus had their onset during active service.    

ORDER

Service connection for right ear hearing loss disability is denied.

Service connection for left ear hearing loss disability is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


